Citation Nr: 0325794	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  94-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for an acquired psychotic 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2001, the Board determined that new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder had 
been presented.  Accordingly, the veteran's claim was 
reopened and remanded to the RO for further development, to 
include securing treatment records which had not been 
obtained for review.  


REMAND

Pursuant to the February 2001 remand by the Board, the RO 
obtained evidence which reflects that the veteran received 
treatment for acute psychotic reaction, assaultive, acute 
alcoholic intoxication, paranoid in January 1974, two months 
after his separation from service.  

In this regard, it is noted that psychosis may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Upon consideration of the foregoing, the Board notes that the 
question of whether the veteran's current psychiatric 
disorder is related to his period of military service is a 
medical determination which must be made from the record, 
without resort to independent medical judgment by the RO.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board finds that a medical opinion is required 
for an adequate determination of the issue of entitlement to 
service connection for an acquired psychiatric disorder.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should make arrangements for 
the veteran to undergo a VA psychiatric 
examination to determine the nature and 
etiology of his current psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  The examiner is requested 
to offer an opinion with supporting 
analysis, as to whether it is at least as 
likely as not that the veteran's current 
psychiatric disorder is related to his 
acute psychotic reaction in January 1974.  
A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issue on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


